Title: The General Assembly Session of October 1785 (Editorial Note)
From: 
To: 


Editorial Note
The Virginia legislative session of 1785 was a complicated interplay of power politics and constitutional issues. Even before the delegates and senators met in Richmond, the people were excited by the issues which would be discussed. Petitions concerning slavery and emancipation raised tempers on a subject which would long occupy the General Assembly. The attempt to gain state funds to support “teachers of the Christian religion” drew voluble response from supporters and opponents. Closely tied to the above measure was Jefferson’s bill for the establishment of religious freedom, which was one of the major components of the Revised State Code of Laws. The code revision was an old issue revived during this session. Another subject of debate was the Assize Court bill to systematize the administration of justice.
The separation of Kentucky from its mother state, Virginia, was acknowledged as imminent, but the issue was broadened by Virginia’s own problems in dealing with the central government. The Confederation had not proved an effective instrument of government, and two measures were considered to strengthen congressional powers. A resolution recommending national control of trade excited many tempers, while the proposal to appoint delegates to a convention at Annapolis alarmed advocates of state sovereignty who were opposed to “the idea of bracing the federal system” (JM to Monroe, 22 Jan. 1786).
JM played a major role in the politics that surrounded the debates on these issues. The brief dispute over receiving the general emancipation petitions disheartened JM, but he did not give in to any kind of emotional commentary and simply reported an outrageous motion to throw antislavery petitions under the clerk’s table rather than to place them on it.
The bill for religious freedom was of course Jefferson’s, but when he left for France he urged JM to see to its passage. JM became deeply involved in the debate over the role of religion in Virginia’s society when he wrote anonymously a long remonstrance against the proposed General Assessment bill. This issue was also laden with emotionalism, and JM sought to present a rational argument against this measure limiting religious freedom. The threat of such restrictions had created discontent, particularly among the dissenters, and their opposition necessarily bred discord and disharmony in the state.
JM’s idealism did not allow him to ignore the realities of politics. He knew well that his stand against the General Assessment bill, as on other issues, would evoke the criticism of the conservatives. This group could exert a powerful influence through effective leaders. Governor Patrick Henry, growing increasingly conservative, still exercised a decisive influence over the Assembly and was a known supporter of the Episcopal church in Virginia as well as a patron of the General Assessment bill. Benjamin Harrison, the House speaker, also opposed JM on these issues. The Harrison family, like the Lees, tended to be more conservative when it came to maintaining institutions associated with the stability of society, and viewed both slavery and a state-supported church as keystones to the Virginia social structure.
JM relied on a number of liberal allies who usually viewed issues in the same light as he himself did. Thomas Mathews, Andrew Kincannon, Francis Corbin, Archibald Stuart, and others repeatedly voted on his side, In an overview of the session, however, neither coherent political parties nor lasting factions controlled Virginia politics. Issues and personalities created flimsy coalitions which could not be depended upon in the next contest. JM sought to establish his ideal, a government based on logic and rational principles, but he was realistic enough to know that political maneuvering was an integral part of Virginia’s political process. Compromise was not excluded because the ultimate principle could probably be gained only after a series of political struggles; intransigence on one issue, however, might reduce JM’s own political effectiveness and severely limit his opportunities to improve the instruments of government.
The influence of Enlightenment thought is evident in the course JM pursued in the 1785 session. An intent to bring order and reason into his state’s government became manifest in his efforts to forward passage of the Revised Code and amendments in the Assize Court and Port bills. JM presented 118 bills in the Revised Code early in the session in the hope of completing the long-unfinished business. The legislature slowly progressed through the bills until conservative, pragmatic Virginians balked at Jefferson’s bill on crimes and punishments, which was based on enlightened Beccarian principles. Refusing to accept the liberal and humanitarian experiment in penal reform, the legislators debated and delayed, jeopardizing the whole legal experiment. Finally in mid-December the Committee of the Whole discharged the bill from further consideration. With little time left, JM decided to postpone the majority of the bills in favor of trying to pass the most important, among them the bill for religious freedom. Although JM ultimately guided forty-three of the revisors’ bills through the legislature, he was disappointed in not passing the entire Revised Code during this session. He feared that breaking it into parts would weaken the reform as a whole.
The payment of British debts, also, continued as an unresolved problem despite JM’s efforts to gain passage of a bill similar to the one offered in the October 1784 session calling upon Virginians to honor their prewar financial obligations. He saw that this was essential to the success of the new republican experiment for Virginia, and also as a means of establishing respect and credit abroad. In hope of improving the image and effectiveness of the Confederation, JM advocated a resolution giving Congress power to regulate foreign trade. He wished indirectly to improve the finances of the Confederation by writing into the resolution the power of Congress to collect duties on imports, the income to be deposited in the national treasury. Upon its failing to pass, various localist measures were advocated to give Virginia a broader control over trade. JM gladly saw them dropped from consideration and replaced on the last day of the session by a resolution to appoint commissioners to meet with representatives from other states to consider the condition of interstate trade and some feasible means of creating a uniform commercial system for the United States. JM thought that the several states would benefit far more by unified action than by acting alone. Although not enthusiastic over the prospects of the coming convention, JM thought such an attempt to bolster the weakening Confederation preferable to inaction.
JM’s concern over the impotence of the Confederation undoubtedly affected his position on state policy. He favored a legal, constitutional separation of Kentucky from Virginia, effective only after Kentucky applied to Congress and was accepted into the Union as an independent state, and he wrote into the bill an amendment requiring Kentucky to follow this procedure. The act thus implicitly asserted the free authority of Congress over the Union. In writing the bill to ratify a Virginia-Maryland compact on the regulation of Chesapeake Bay and the Potomac River, JM included recognition of Congress’s authority over interstate treaties by requiring congressional approval of the agreement.
As a state legislator JM was always aware of the need for political maneuvering to gain the passage of bills. But his cognizance of such realities did not divert him from his principles. He supported Kentucky’s petition for separation as just and reasonable, demonstrating that he was more than a politician simply using power to win contests. He could rise above self-interest and state politics to assert the rights of men suffering from an inequitable distribution of power between the established East and the struggling West. His goal was rational administration and equal justice. JM saw the means to these ends strengthened by better political and economic organization, a federal union maintaining a workable balance of power with state sovereignty, and a republican nation extending its ideals westward.
Appendix A of this volume carries a full listing of legislation which JM introduced or carried to the Senate but probably did not draft.
